Citation Nr: 0022883	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Determination of a proper initial rating for a somatoform 
pain disorder, claimed as multiple arthralgias or aching 
joints, chronic fatigue, memory loss, depression, and 
anxiety, evaluated as 30 percent disabling.  

2.  Determination of a proper initial rating for residuals of 
a left knee injury, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for residuals of 
injuries to the left wrist, left arm, and left elbow.  

5.  Entitlement to service connection for a skin rash, to 
include as secondary to an undiagnosed illness.  

6.  Entitlement to service connection for muscle cramps and 
spasm, to include as secondary to an undiagnosed illness.  

7.  Entitlement to service connection for a sinus disorder 
with shortness of breath, to include as secondary to an 
undiagnosed illness.  

8.  Entitlement to service connection for a gastrointestinal 
or digestive disorder, to include as secondary to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to June 
1992, and served in the Southwest Asia Theater of Operations 
during the Persian Gulf War from January 1991 through March 
1991.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted initial ratings for chronic, mixed headaches, a 
somatoform pain disorder, and residuals of a left knee 
injury, assigning 50, 30, and 10 percent initial evaluations, 
respectively, and which granted entitlement to individual 
unemployability (IU) benefits.  The remaining issues with 
respect to claims for entitlement to service connection were 
denied.  The veteran filed timely appeals, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

Initially, the Board observes that the veteran submitted 
claims for service connection for multiple joint pain, and 
the issue involving the service-connected somatoform disorder 
was initially characterized as including mixed, chronic 
headaches.  As reflected in a rating decision of August 1998, 
the veteran's headaches were no longer considered to be a 
component of his somatoform disorder, and were found to be a 
separate disability.  By that rating decision, service 
connection for chronic mixed headaches was granted, and an 
initial 50 percent evaluation was assigned, effective from 
June 11, 1992.  In addition, the veteran's service-connected 
somatoform pain disorder was recharacterized as a 
"somatoform pain disorder, with multiple arthralgias or 
multiple aching joints, chronic fatigue, memory loss, 
depression, and anxiety," and was continued as 30 percent 
disabling.  The Board notes that inasmuch as the veteran is 
now receiving the maximum benefit available for his headaches 
under the relevant criteria for evaluating headaches, such 
issue is moot, and will not be addressed further.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Further, given that multiple 
aching joints or arthralgias, chronic fatigue and memory loss 
are now considered to be components of the veteran's service-
connected somatoform pain disorder, such complaints will be 
addressed in connection with that disability, and not 
separately.  

Lastly, the Board notes that the veteran appealed the RO's 
denial of his claim for entitlement to individual 
unemployability (IU) benefits.  The veteran's claim for IU 
benefits was deemed to have been received on December 4, 
1993, when he indicated in the substantive appeal received on 
that date that he was unemployable.  Entitlement to IU 
benefits was granted by a September 1998 rating decision, 
effective from December 4, 1993.  Accordingly, the Board 
finds that such represents a full grant of all benefits 
sought with respect to entitlement to IU benefits, and that 
issue will not be considered further.  


FINDINGS OF FACT

1.  The veteran's somatoform pain disorder, is shown to be 
manifested by symptoms including multiple arthralgias or 
aching joints, chronic fatigue, memory loss, depression, and 
anxiety, and is objectively shown to be productive of 
symptomatology most consistent with definite impairment in 
social and industrial ability, in addition to occupational 
and social impairment with intermittent inability to perform 
occupational tasks due to such symptoms as chronic sleep 
impairment, depressed mood, anxiety, and mild memory loss.  

2.  The veteran's service-connected residuals of a left knee 
injury are objectively shown to involve not more than 
complaints of painful motion, and are not shown to involve 
any limitation of motion or other functional impairment.  

3.  The veteran has presented medical evidence of a diagnosis 
of PTSD, and has presented medical evidence suggestive of the 
plausibility of a nexus between the diagnosed PTSD and his 
active service.  

4.  There is no competent medical evidence that the veteran 
presently suffers from residuals of left wrist, left arm, or 
left elbow injuries.  

5.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

6.  There is no competent medical evidence showing that the 
veteran currently suffers from an undiagnosed illness.  

7.  The medical evidence shows that the veteran currently 
suffers from a skin rash, diagnosed as capillaritis.  

8.  There is no competent medical evidence of a nexus or link 
between any diagnosed capillaritis or other skin rash and any 
incident of the veteran's active service.  

9.  There is no competent medical evidence that the veteran 
currently suffers from a chronic disability involving muscle 
cramps or spasms, or which suggests a nexus between any such 
symptomatology and any incident of his active service.  

10.  There is no competent medical evidence establishing a 
nexus or link between any diagnosed sinus disorder with 
shortness of breath, and any incident of the veteran's active 
service.  

11.  There is no competent medical evidence showing that the 
veteran currently suffers from a chronic gastrointestinal or 
digestive disorder.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in 
excess of 30 percent for the veteran's somatoform pain 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9421 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9402 
(1996).  

2.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for the veteran's residuals of a left 
knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1999).  

3.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran's claims for service connection for residuals 
of injuries to the left wrist, left arm, and left elbow are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran's claim for service connection for a skin 
rash, to include as secondary to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The veteran's claim for service connection for muscle 
cramps and spasm, to include as secondary to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

7.  The veteran's claim for service connection for a sinus 
disorder with shortness of breath, to include as secondary to 
an undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

8.  The veteran's claim for service connection for a 
gastrointestinal or digestive disorder, to include as 
secondary to an undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Determination of Proper Initial Ratings

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issues on appeal with respect to increased 
initial ratings have been obtained.  The evidence includes 
the veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements by the veteran made in support of his 
claims.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

a.  Somatoform Pain Disorder

Historically, service connection for what was first 
characterized as a somatoform pain disorder with mixed 
headaches was granted by a May 1993 rating decision, and an 
initial 30 percent evaluation was assigned, effective from 
June 11, 1992.  The veteran filed a timely appeal, and during 
the course of which, his service-connected somatoform pain 
disorder was recharacterized as a separate disability, 
although it was also noted that the disorder was claimed as 
multiple arthralgias, chronic fatigue, memory loss, 
depression, and anxiety.  A separate evaluation was granted 
for the veteran's headaches, and an initial 50 percent 
maximum evaluation was assigned for that disability.  The 
veteran's service-connected somatoform pain disorder 
continued to be rated as 30 percent disabling.  Further, 
although the veteran has failed to submit any relevant 
argument reflecting the recharacterization of his service-
connected somatoform pain disorder, he appears to contend 
that it warrants an initial evaluation in excess of 30 
percent.  

Clinical treatment records show that the veteran has been 
treated for a variety of symptoms including depression, 
hypochondria, and other symptoms attributed to his somatoform 
disorder.  However, the veteran's primary symptomatology 
which required the majority of his treatment involved his 
headaches which were initially thought to be a component of 
the somatoform pain disorder.  Clinical treatment records 
dating from February 1993 through September 1997 show that 
the veteran was president of a Persian Gulf War (PGW) 
veteran's association and that he was taking college courses.  
He was also married during that period.  

The veteran underwent a VA rating examination in January 
1994.  The report of that examination shows that following 
his return from Southwest Asia, the veteran indicated that he 
had become irritable, forgetful, and distrustful of others.  
In addition, he claimed to experience flashbacks and had 
become hypervigilant.  On examination, the veteran was "well 
kempt" and was noted to be of slow gait and pained 
expression.  The veteran was alert and fully oriented with 
cognition and memory grossly intact.  There was no evidence 
of thought, delusional mood, or personality disorder, with 
judgment, insight, and impulse control within normal limits.  
The examiner observed that the veteran exhibited slow, but 
spontaneous speech during the interview, and showed a full 
range of appropriate mood.  He denied any suicidal ideation.  
Diagnostic tests were not performed at that time.  The 
examiner offered various hypotheses regarding tests that 
might be conducted to evaluate the veteran's various claimed 
disorders, and indicated that he did not indorse a diagnosis 
of somatoform pain disorder.  Rather, he offered that he 
thought that the veteran had some sort of "organic mental 
syndrome" with mixed features, "perhaps with mood, anxiety, 
and personality features which could be related in total or 
in part to toxic exposures and/or a head injury."  He also 
offered that he thought that the veteran had PTSD resulting 
from his Desert Storm experiences.  However, the examiner did 
not offer any Axis I diagnoses, per se.  He did offer an Axis 
V global assessment of functioning (GAF) score of 50.  Under 
the provisions of the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV), a GAF score of 50 suggests serious 
symptoms of a psychiatric disorder (i.e., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The report of a May 1994 psychiatric examination conducted at 
the behest of the Social Security Administration (SSA) shows 
that the veteran indicated that he experienced all manner of 
violent dreams depicting killing, constant headaches, 
"seeing things as if he was in Desert Storm," and being 
preoccupied by such thoughts.  On examination, the veteran 
was found to have a flat affect, and he indicated that he was 
depressed and discouraged.  He moved very slowly as if in 
pain, and his eye contact was fair, and speech was very soft, 
but clear and coherent.  The veteran was not fully oriented, 
and he experienced difficulty with recall.  The veteran's 
thoughts were characterized as "very slow" but were 
generally organized and goal directed with circumstantiality, 
tangentiality, or loosening of associations.  The veteran 
denied hallucinations, but did report experiencing some 
paranoia which the examiner associated with hypervigilance.  
The examiner concluded with a diagnosis of Axis I PTSD with 
major depression without psychotic features.  He also offered 
an Axis V GAF score of 45/50.  

The veteran underwent an additional VA rating examination in 
August 1994.  The report of that examination shows that the 
veteran was attending school to become a medical 
technologist.  He indicated that he was receiving A's and B's 
in his classwork.  However, the veteran also reported that he 
experienced difficulty remembering what was said in the 
classroom, and that he had to tape record the lectures for 
review afterwards.  The veteran did not endorse any sort of 
flashbacks or startle reactions, per se, but indicated that 
he experienced nightmares and daydreams.  The veteran further 
denied experiencing flashbacks or hallucinations, denied 
alcohol or substance abuse, but reported decreased interest 
in hobbies, sports, and socialization.  Objectively, the 
veteran was found to be alert, cooperative, and fully 
oriented.  He was observed to talk slowly, but was 
spontaneous and considered to be a reliable historian.  The 
veteran did not show any looseness of associations or 
tangentiality or circumstantiality.  However, mood was 
euthymic and affect was blunted with very minimal facial 
expressions.  Memory was coherent, but recall was poor.  
General fund of information was fair, and the veteran was not 
considered to be suicidal or homicidal.  Abstracting ability 
was intact.  The examiner concluded with a diagnosis of Axis 
I adjustment disorder with depressed mood and no evidence of 
PTSD.  He did not offer an Axis V GAF score.  

In December 1994 and January 1995, the veteran underwent a 
series of examinations in which he reported experiencing 
constant pain and increasing frustration.  He reported that 
he was unable to work and that he was trying to attend 
school, but that it took a great deal of effort on his part 
to earn what he characterized as decent grades.  The veteran 
reported that he had to extensively review audiotapes of the 
classroom lectures.  He indicated that he frequently lost his 
temper with his wife.  On examination, the veteran was 
casually dressed and appropriately groomed.  He was alert, 
oriented, and cooperative, but offered little information 
spontaneously.  The veteran's mood was characterized as 
dysphoric and his affect was blunted.  Although slow to 
respond to questions, his speech was well organized and 
thoughts were goal directed.  The veteran focused on pain and 
physical complaints.  Psychological testing showed 
significant depression, and he was shown to have numerous 
somatic complaints which were noted to be likely to increase 
during times of stress.  The veteran was noted to be rather 
immature with strong needs for attention, affection, and 
sympathy.  He preferred a medical explanation for his 
symptoms, and lacked insight into the psychological factors 
affecting his symptoms.  The examiner concluded with an Axis 
I diagnosis of a pain disorder associated with both 
psychological factors and a general medical condition 
(equivalent of a somatoform pain disorder), a depressive 
disorder, not otherwise specified, and no evidence of PTSD or 
organic brain syndrome, although it was noted that he was 
possibly malingering.  The psychological testing component of 
the examination yielded results indicating significant levels 
of unresolved depression at least over the last two weeks 
prior to the examination.  The profile was consistent with 
someone who had few, if any, coping strategies other than 
somatization.  Generally, the psychological testing suggested 
at least poor motivation or at the most, malingering.  No 
Axis V GAF score was offered.  

The report of the most recent VA rating examination of 
September 1997 shows that the veteran had been diagnosed with 
a somatoform pain disorder with headaches, memory loss, and 
fatigue.  The veteran reported an inability to remember 
things without keeping written or other reminders nearby.  He 
also reported difficulty in concentrating in school and 
maintaining a "C" average.  The veteran indicated that he 
got over 4-5 hours of sleep per night, that his appetite and 
sexual activities were normal.  He described himself as a 
loner and indicated that he enjoyed working on a computer and 
watching television.  He also reported that his wife took 
charge of his household.  On examination, the veteran was 
found to be clean, cooperative, and spontaneous, and could 
carry on a conversation without much problem.  The veteran 
was characterized as articulate and could relate a story 
without much difficulty.  He did not exhibit any looseness of 
associations or tangential thinking.  The veteran was goal 
directed, and his ability to abstract was considered good.  
His recall was 100 percent, but mood was depressed with 
monotonous voice and flat facies.  The veteran denied any 
suicidal ideation or past attempts at such.  The examiner 
found that the veteran's headache was not consistent with a 
somatoform disorder.  He concluded with an Axis I diagnosis 
of a depressive disorder, not otherwise specified, and 
offered an Axis V GAF score of 50.  He further stated that 
the veteran exhibited moderate social and occupational 
impairment as a result of his disabilities.  

Under the regulations governing conversion or psychogenic 
pain disorders which were in effect when the veteran filed 
his claim, assignment of a 30 percent evaluation was 
contemplated for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  In addition, the psychoneurotic symptoms must 
have been shown to have resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  As utilized 
here, the term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate, but less than rather large."  OGC 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood v. 
Brown, 4 Vet. App. 301 (1993).  

Assignment of a 50 percent evaluation was predicated upon a 
showing of a considerably impaired ability to establish or 
maintain effective or favorable relationships with people.  
Further, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
considered to have been so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent evaluation was contemplated in cases in which the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were to have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain and retain gainful employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate had to be so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior were also required.  Further, a 100 percent 
disability rating was warranted where the veteran was 
demonstrably unable to obtain or retain gainful employment as 
a result of the psychiatric disorder.  See 38 C.F.R. § 4.132, 
Diagnostic 9402 (1996).  In addition, in Johnson v. Brown, 7 
Vet. App. 95 (1994); the United States Court of Appeals for 
Veterans Claims (Court) also held that a showing of any one 
of the above evaluative criteria for a 100 percent rating was 
a sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for somatoform disorders are now codified 
at 38 C.F.R. § 4.130, Diagnostic Code 9421 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 
38 U.S.C.A. § 1115(g) (West 1991).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from 
November 7, 1996, under the former and the current 
regulations in the VA Rating Schedule in order to ascertain 
which version is most favorable to his claim.  

Under the revised criteria for evaluating somatoform pain 
disorders, a 30 percent evaluation is contemplated for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment of the thought processes or communication; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9421 (1999).  

Applying the regulations governing somatoform disorders to 
the evidence of record, the Board concludes that the 
initially assigned 30 percent evaluation is appropriate, and 
that the preponderance of the evidence is against assignment 
of a higher evaluation under any Diagnostic Code.  The Board 
observes that regardless of how his psychiatric disorder has 
been diagnosed, either as a depressive disorder or as a 
somatoform pain disorder, the evaluative criteria are the 
same.  In this case, the Board acknowledges that to the 
extent that Axis V GAF scores have been offered, the veteran 
has been assigned scores ranging from 45 to 50, suggestive of 
serious symptoms under DSM-IV.  However, the overall 
disability picture presented by the clinical evidence fails 
to show a disability to that degree of severity.  

The veteran's major impairment is shown to involve constant 
headaches.  The examiner who conducted the most recent rating 
examination of September 1997 concluded that the veteran 
suffered moderate impairment in his social and occupational 
activities.  However, the Board observes that even though the 
veteran complained of an inability to function, he appeared 
to still be able to attend classes, work on his computer, and 
maintain his marriage and household.  From the character and 
nature of the psychiatric interviews as discussed above, it 
is apparent that the veteran experiences a definite social 
and industrial impairment.  However, under either the former 
or the current evaluative criteria, the severity of the 
veteran's psychiatric disability does not warrant assignment 
of an evaluation in excess of 30 percent.  

While the veteran has been noted to have impaired abstract 
thinking and memory lapses, as indicated in the report of the 
SSA examination and the initial VA rating examination of 
January 1994, the veteran was not subsequently shown to have 
such a degree of impairment (due to his service-connected 
psychiatric disorder), as reflected in VA rating examination 
reports dating from August 1994 through September 1997.  The 
Board finds that on balance, the veteran's symptomatology is 
most consistent with an occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks due to depression and anxiety, chronic 
sleep impairment, and mild memory loss.  

The Board recognizes that the veteran's overall degree of 
functional impairment has been shown to be of greater 
severity than reflected by his psychiatric disorder alone.  
However, the Board also notes that he is currently in receipt 
of individual unemployability benefits, and that he has been 
assigned a combined disability rating of 70 percent, 
effective from the time of his discharge from service.  The 
Board concludes that with respect to his psychiatric 
disability alone, his symptomatology does not approximate the 
criteria for assignment of a higher, 50 percent evaluation, 
and his claim with respect to that issue must be denied.  

b.  Residuals of a Left Knee Injury

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray functional loss with 
respect to all of these elements.  The functional loss may be 
due to absence of part or all of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  
Under DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), the 
Board, in addition to applying the schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for residuals of a left knee 
sprain was granted by a May 1993 rating decision, and a 
noncompensable evaluation was initially assigned, effective 
from June 11, 1992.  At that time, the medical evidence, 
which consisted of the veteran's service medical records, 
showed that he had sustained a sprain to his left knee in 
service, but that he did not suffer from any resulting 
functional impairment.  No residual effusion was shown, and 
there was no restricted range of motion.  However, the 
veteran was subsequently shown to have complaints of painful 
motion, and on that basis, he was granted an increased 10 
percent initial evaluation by an August 1995 rating decision.  
He presently contends that the severity of his service-
connected residuals of a left knee strain warrants assignment 
of an initial evaluation in excess of 10 percent.  

VA treatment records dated in November 1993 show that the 
veteran reported a left knee injury in service in which he 
had worn a knee brace.  In November 1993, the veteran 
complained of tenderness at the lateral aspect of his knee, 
but no laxity was indicated.  Minimal crepitus was present.  
In June 1994, the veteran complained of pain, and effusion 
was present.  

The report of a January 1994 VA rating examination shows that 
the veteran had a tender lateral compartment and lateral 
joint line.  No swelling was present, and the veteran 
complained of pain throughout the range of motion.  The 
veteran had a full range of motion.  X-ray results were 
completely normal and no arthritis was indicated.  The 
veteran was also found to have pain beneath the patella of 
the left knee at the time of an August 1994 rating 
examination.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), a 
showing of slight recurrent subluxation or lateral 
instability warrants assignment of a 10 percent evaluation.  
A 20 percent evaluation is contemplated for moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5257, is contemplated for severe symptoms.  
Id.  (The Board also observes that the VA General Counsel has 
determined that separate evaluations can be assigned for 
arthritis in the knees, apart from the rating criteria 
contemplating pain and limitation of motion.  However, in 
this case, the veteran has not been shown to manifest any 
arthritis in his knee, and such will not be discussed 
further.)

The Board has evaluated the foregoing, and concludes that the 
initially assigned 10 percent evaluation for the veteran's 
residuals of a left knee sprain is appropriate, and that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 10 percent under any diagnostic code.  
As noted, the veteran has not been shown to experience any 
functional impairment of his left knee.  He has not been 
shown to have arthritis, and his symptoms consist entirely of 
complaints of pain and tenderness with some effusion and 
crepitus beneath the patella.  

The Board observes that based upon functional impairment 
alone, the veteran's symptomatology warrants assignment of a 
noncompensable evaluation.  However, after taking the effects 
of his complaints of pain and tenderness into consideration, 
and after resolving all reasonable doubt in his favor, the 
Board finds that his left knee disability warrants assignment 
of an initial 10 percent evaluation based solely on painful 
motion under 38 C.F.R. §§ 4.40 and 4.45.  See generally 
Deluca, supra.  The Board further finds that in the absence 
of any other functional impairment or arthritis, assignment 
of an evaluation in excess of 10 percent is not for 
consideration.  Therefore, the veteran's claim for 
entitlement to an initial evaluation in excess of 10 percent 
for his left knee disability is denied.  

The Board further finds that neither the veteran's service-
connected somatoform pain disorder nor his residuals of a 
left knee sprain are of sufficient severity to warrant 
assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  Neither disability, either separately or in 
combination, presents factors suggestive of an unusual 
disability picture, and further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not for consideration.  In that regard, the Board notes that 
there are full ranges of ratings under the applicable 
criteria for both disabilities which contemplate higher 
ratings for those disabilities.  However, the severity of 
those disabilities are not shown to be of such a degree of 
severity as reported by the veteran.  See generally, Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Moreover, the Board notes that 
the veteran is already in receipt of individual 
unemployability benefits based on the overall disability 
picture presented from his combined disabilities.  In any 
event, extraschedular consideration based on the two 
disabilities under appeal here is not warranted.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply, and 
the claims for initial ratings in excess of 30 percent and 10 
percent for a somatoform pain disorder and for a left knee 
disability, respectively, are denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Should the veteran's disability picture change, he 
may apply at any time for increases in his assigned 
disability ratings.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis upon which to grant 
increased initial ratings for a somatoform pain disorder and 
for residuals of a left knee sprain.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1995).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 506 (1995); Layno v. Brown, 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Further, with respect to claims based upon a Persian Gulf War 
(PGW) etiology, pursuant to 38 C.F.R. § 3.317 (1999), the VA 
shall pay compensation to a PGW veteran who "exhibits 
objective indications of a chronic disability" (manifested 
by certain signs or symptoms), provided that the disability 
becomes manifest to a degree of 10 percent or more prior to 
December 21, 2001, and assuming that such disability cannot 
otherwise be attributed to any known clinical diagnosis.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include joint and muscle pain, and gastrointestinal 
symptomatology.  "Objective indications" include both 
objective evidence perceptible to an examining physician, and 
other non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2) (1999).  Finally, 
to be "chronic" a disability must have existed for six 
months or more, or to have exhibited intermittent episodes of 
improvement and worsening over a six-month period.  

In addition, pursuant to an opinion by the VA General 
Counsel, VAOPGPREC 4-99 (May 3, 1999), in order to establish 
a well-grounded claim for service connection predicated on 
PGW etiology, four criteria must be met.  First, there must 
be proof of actual military service in the Southwest Asia 
Theater of Operations (SWATO) during the Persian Gulf War.  
Second, there must be proof of one or more signs or symptoms 
of an undiagnosed illness.  Third, the veteran must show 
proof of indications of chronic disability manifest during 
service or to a degree of disability of 10 percent or more 
during the specified presumptive period.  Fourth, there must 
be proof that the disability is the result of an undiagnosed 
illness.  

a.  PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  A well grounded claim for service connection for PTSD 
has been submitted when there is "[1] medical evidence of a 
current PTSD disability; [2] lay evidence (presumed to be 
credible for these purposes) of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  See Cohen v. 
Brown, 10 Vet. App. 128 (1997) (citations omitted).  

The record shows that the veteran served as an aviation 
structure mechanic during Operation Desert Shield and Desert 
Storm.  He maintains, in substance that on at least one 
occasion, he was detailed to recover the wreckage from downed 
U.S. aircraft in the desert, and had discovered the bodies of 
two pilots with whom he had been close.  In addition, the 
veteran has stated that upon his arrival in Saudi Arabia, he 
was issued chemical protective gear which he claimed were 
useless when wet.  He stated that on one occasion, while 
serving at a forward air base in the desert, a SCUD missile 
alert sounded, and he jumped into a foxhole containing two 
feet of water.  According to the veteran, his "MOPP" gear 
was rendered useless and for three hours he "sat in the 
fighting hole waiting for death to come."  He stated that 
afterwards, he was unable to obtain a replacement MOPP suit, 
and that he "began to wish for death."  

In connection with his claim regarding the now service-
connected somatoform pain disorder, the veteran underwent a 
VA rating examination in January 1994.  The report of that 
examination shows that the examiner found a diagnosis of a 
somatoform pain disorder to be somewhat premature, and that 
it was his impression that the veteran had PTSD secondary to 
his service in Saudi Arabia.  Although the examiner did not 
state the basis for that conclusion (with respect to the 
PTSD), the veteran did complain of experiencing auditory 
flashbacks, hypervigilance, anger, and anxiety.  In addition, 
he recounted the alleged incident in which he recovered the 
wreckage of a downed aircraft, and discovered the bodies of 
two close acquaintances inside.  

However, a subsequent VA rating examination of August 1994 
failed to contain any diagnosis of PTSD.  In fact, the 
veteran was diagnosed with an Axis I adjustment disorder with 
depressed mood, and the examiner specifically offered that 
there was no evidence of PTSD.  The examiner noted the 
veteran's reported history and stressor as indicated above, 
and based his finding on the absence of any outward signs or 
symptoms of that disorder, and offered that there existed a 
possibility that the veteran's psychiatric complaints may 
have had an organic component.  

Clinical VA treatment records dating from February 1993 
through June 1994 show that the veteran received treatment 
for psychiatric symptomatology including depression.  He was 
noted to experience a number of somatic complaints, but was 
not treated for any PTSD, per se, and was not noted to 
experience symptoms associated with that disorder.  However, 
a March 1994 treatment note indicates that he had been 
diagnosed with PTSD, but did not contain any elaboration with 
respect to PTSD.  

In May 1994, the veteran underwent a psychiatric examination 
conducted by Greg Maksymowicz, M.D., on behalf of the Social 
Security Administration (SSA).  At the time of the 
examination, the veteran reported experiencing "violent 
dreams of him killing and seeing friends about him being 
killed."  The veteran claimed that such dreams began a few 
months after he returned from Desert Storm.  The veteran also 
reported seeing "things" during the day as if he were still 
in Desert Storm.  The veteran was observed to move very 
slowly as if in pain, his eye contact was fair, speech was 
soft and slow, but otherwise clear and coherent.  Affect was 
flat, and he reported being depressed and discouraged.  The 
veteran was slow but generally organized and goal oriented, 
and he denied hallucinations although he reported paranoid 
ideations of being harmed which the examiner concluded was 
consistent with hypervigilance.  Judgment and insight were 
characterized as limited.  The veteran does not appear to 
have reported experiencing any stressors related to his 
period of duty in Operation Desert Storm.  The examiner 
concluded that since the veteran appeared to have a high 
level of functioning until shortly after his return home from 
overseas, and that since his reported symptoms were 
consistent with PTSD in terms of flashbacks, related 
nightmares, hypervigilance, and avoidance, he therefore had 
Axis I PTSD.  The examiner also offered an Axis I diagnosis 
of severe major depression without psychotic features.  On 
the basis of that examination report, the SSA awarded the 
veteran disability benefits for PTSD.  

The veteran underwent VA psychiatric examinations in December 
1994 and January 1995.  The reports of those examinations 
show that he stated that he had served in Saudi Arabia and 
Kuwait in Desert Storm, and that he was exposed to smoke from 
chemical fires.  The examination reports do not reflect any 
particular stressors.  The veteran offered that he had been 
treated for severe depression, and that his symptoms included 
decreased concentration, anhedonia, isolation, decreased 
appetite, sleep, memory, and sex drive, and increased 
irritability.  On examination he was found to be well 
groomed, and appeared to be clinically depressed.  He was 
observed to not be very spontaneous, and was slow with poor 
eye contact.  The examiner noted that he exhibited pain 
behavior, and that there was no evidence of psychosis or of 
delusional thinking.  The veteran was passively cooperative 
and showed low energy and motivation levels.  Test results 
indicated unresolved depression without coping mechanisms, 
other than tending to focus on somatic complaints and 
isolative behavior.  The examiner further offered that the 
test results reflected problems ranging from poor motivation 
to outright malingering.  Generally, the report of the 
December 1994 examination shows that the veteran's test 
results indicated a profile of someone who presented with 
numerous somatic complaints which were likely to increase 
during times of stress.  The examiner offered that the 
veteran had an Axis I pain disorder associated with both 
psychological factors, as well as a general medical condition 
and a depressive disorder.  The examiner specifically stated 
that there was no evidence of PTSD.  

The veteran underwent his most recent VA rating examination 
in September 1997.  The report of that examination shows that 
the veteran had been diagnosed with depression and a 
somatoform disorder, and that he was then taking courses in a 
local college.  The veteran complained of experiencing memory 
problems, nightmares "about different kinds of things 
including his financial problems," worry about his safety, 
and poor concentration.  The examiner concluded with a 
diagnosis of Axis I depressive disorder, not otherwise 
specified.  He did not address or discuss any PTSD, and no 
purported stressors were mentioned.  

The Board has reviewed this evidence, and concludes that the 
veteran has presented evidence of a well-grounded claim for 
service connection for PTSD.  The Board recognizes that the 
reports of VA rating examinations dated in August 1994, 
December 1994, and January 1995 contain the examiners' 
specific findings that there was no evidence of PTSD, and the 
conclusion contained in the report of the January 1995 
assessment that suggested either low motivation or 
malingering.  However, the two examination reports of January 
1994 and May 1994 which contain the examiners' diagnoses of 
PTSD related to the veteran's service in Operation Desert 
Storm are sufficient to well ground the veteran's claim for 
service connection for PTSD.  Further development of evidence 
is required before a final disposition of the issue on appeal 
can be rendered.  The additional development will be 
discussed in the REMAND portion of this decision.  

b.  Residuals of Injuries to Left Wrist, Arm, and Elbow; Skin 
Rash, Sinus/Respiratory Disorder, Gastrointestinal Disorder, 
and
Muscle Spasm with Muscle Cramps

The veteran's service medical records show that he reported 
having broken his left wrist and arm during childhood.  No 
residuals were noted at the time of his entry into service.  
The veteran was noted to have sustained a soft-tissue injury 
to his left wrist in April 1986 following an accident of some 
sort involving the steering wheel of an automobile.  His left 
wrist was placed in a splint and was noted to be resolving by 
May 1986.  X-rays and examination of the veteran's left 
wrist, arm, and elbow were conducted in September 1986 
following a football injury.  All joints were found to be 
normal in all respects at that time.  At the time, the 
veteran complained of soreness in that area, and it was 
determined that he had sustained a soft-tissue injury.  The 
veteran was involved in a motorcycle accident in December 
1991, but he was not shown to have sustained any injury to 
his left arm, elbow, or wrist.  The veteran's left arm, 
wrist, and elbow were not discussed further.  Other than 
acute symptomatology, related to a motor vehicle accident in 
February 1986, no muscle cramping or spasm was indicated, per 
se.  Further, there was no indication of any skin rash, sinus 
problems, shortness of breath, or any gastrointestinal 
disorder.  

The veteran's contemporaneous clinical treatment records show 
that in November 1993, the veteran complained of experiencing 
numbness and discoloration in his left arm, but no clinical 
findings were indicated at that time.  The report of a 
January 1994 VA rating examination failed to disclose any 
defects with respect to the veteran's left arm, elbow, or 
wrist.  He had full range of motion, albeit with general 
complaints of tenderness and complaints of pain at the 
extremes of motion.  No diagnoses with respect to the left 
arm, elbow, or wrist were offered, and aside from noting some 
muscle aches in connection with the veteran's service-
connected somatoform pain disorder, no muscle cramps or spasm 
was indicated.  

With respect to a skin rash, the clinical treatment records 
show that in August 1994, the veteran was shown to have what 
was characterized as a small macular rash with deep 
pigmentation over the volar aspect of the left forearm.  The 
veteran later gave a three-year history of the rash, and he 
was diagnosed with capillaritis.  The treating physician 
noted that it was a non-bleaching, scattered type only.  No 
further indication of skin rash was indicated, and other than 
the veteran's self-reported history, no opinion as to the 
etiology of the skin rash/capillaritis was offered.  

The veteran was seen for complaints of sinusitis in January 
1989 in service, but no further mention of that disorder was 
made during service.  The veteran had indicated that he never 
had any exposure to asbestos.  The report of a February 1993 
VA rating examination shows that the veteran had aplastic or 
underdeveloped sinuses, and that no acquired sinus disease 
was present.  Later, in February, August, and September 1994, 
he complained of experiencing nasal congestion, stuffiness, 
and post-nasal drip.  The report of a September 1994 VA 
rating examination shows that the veteran had prominent 
mucosal thickening suggestive of allergic rhinitis, but other 
than a history of service incurrence as provided by the 
veteran, no opinion suggesting that the rhinitis was incurred 
in service was offered.  

With respect to the veteran's claimed gastrointestinal 
disorder, the service medical records show that he complained 
of nausea in October 1991, and indicated that his medications 
were causing some stomach pain.  No further mention of any 
gastrointestinal complaints was made in the service medical 
records.  Post-service clinical treatment records show that 
in February 1993, the veteran was shown to have blood 
produced in vomit.  However, there was no further mention of 
such an occurrence or of nausea in the clinical treatment 
records.  

The Board has reviewed the foregoing, and concludes that the 
veteran has failed to meet his initial burden of submitting 
evidence of well-grounded claims for service connection for 
residuals of left wrist, arm, and elbow injuries, for muscle 
cramps or spasm, for a skin rash, sinusitis or shortness of 
breath, or for a gastrointestinal disorder, to include as 
secondary to an undiagnosed illness.  The Board acknowledges 
that the veteran was treated for injuries to his left arm, 
elbow, and wrist during service, but there is no record of 
any treatment or subjective complaints in service dated after 
September 1986.  Further, there was no indication of any 
muscle cramping or spasm, per se, and the veteran has not 
been diagnosed with any disorder relating to his left arm, 
elbow, and wrist, in addition to any muscle spasm or 
cramping.  The Board observes that without a diagnosed or 
identifiable condition, pain does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

Further, the Board observes that the veteran was not shown to 
have any skin rash in service or within any presumptive 
period after discharge.  The skin rash in his left arm has 
been diagnosed as capillaritis, and has not been attributed 
to any sort of undiagnosed illness.  In addition, the veteran 
was seen for sinus problems in 1989, but was not seen for any 
such problems thereafter.  While he was shown to have 
episodic sinusitis, afterwards, he was not shown to have a 
chronic sinus disability that was related to his active 
service, was not shown to experience any shortness of breath, 
and none of his sinus-related symptomatology was otherwise 
related to any undiagnosed illness.  Moreover, the Board 
observes that the veterans' primary difficulty with respect 
to his sinuses involves non-development of the frontal 
sinuses, rather than any acquired disorder.  Indeed, the 
report of the February 1993 VA rating examination contained 
the examiner's express finding that there was no acquired 
sinus disease present at that time.  

With respect to the veteran's claim for service connection 
for a gastrointestinal disorder, the Board acknowledges that 
he complained of experiencing nausea and stomach cramps in 
October 1991.  At the time, such problems were felt to be the 
result of his medication which was subsequently modified.  No 
further complaints were indicated in service.  The veteran 
was also shown to have complained of experiencing nausea with 
blood in his vomit in February 1993.  However, no prior or 
subsequent incidents were noted.  In short, there is no 
medical evidence of a diagnosis of any chronic 
gastrointestinal disorder, to include as the result of an 
undiagnosed illness or otherwise.  

Lay statements by the veteran and members of his family that 
he currently suffers from the above-discussed claimed 
disorders, that were incurred as the result of an undiagnosed 
illness or otherwise during his active service do not 
constitute medical evidence.  As lay persons, lacking in 
medical training and expertise, the veteran and his family 
members are not competent to address issues requiring expert 
medical opinions, to include medical diagnoses or opinions as 
to medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1995); Espiritu v. Derwinski, 492, 494-95 (1992).  What 
is missing in this case is a medical opinion supported by a 
plausible rationale and medical evidence, that the veteran 
currently suffers from residuals of left arm, wrist, and 
elbow injuries, and that he suffers from a skin rash, muscle 
cramps or spasm, a sinus disorder with shortness of breath, 
and a gastrointestinal disorder that were incurred as a 
result of an undiagnosed illness, or otherwise during the 
veteran's active service.  Absent such a medical opinion, the 
veteran's claims are denied as not well grounded.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met his initial burden of submitting 
evidence of well-grounded claims for service connection.  The 
Board is not aware of any additional relevant evidence which 
is available which could serve to well ground the veteran's 
claims.  As the duty to assist is not triggered here by well-
grounded claims, the VA has no obligation to further develop 
the evidence.  See 38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 151 F.3d 1483 (Fed. Cir. 1997); Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The veteran, 
of course, may apply to reopen his claims with the RO at any 
time if he obtains additional medical evidence containing 
diagnoses of the claimed conditions and medical evidence 
linking those conditions to service.  

Lastly, the Board recognizes that these claims are being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claims on the merits 
while the Board has found them to be not well grounded.  
However, when an RO does not specifically address the 
question whether a claim is well grounded, but rather, as 
here proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  

ORDER

The initial rating for the veteran's somatoform pain disorder 
is appropriate, and entitlement to an evaluation in excess of 
30 percent is denied.  

The initial rating for the veteran's residuals of a left knee 
injury is appropriate, and entitlement to an evaluation in 
excess of 10 percent is denied.  

The veteran's claim for service connection for PTSD is well 
grounded, and to that extent only, the appeal is granted.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of left wrist, left arm, and 
left elbow injuries is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin rash, to include as secondary 
to an undiagnosed illness, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for muscle cramps and spasm, to include as 
secondary to an undiagnosed illness, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a sinus disorder with shortness of 
breath, to include as secondary to an undiagnosed illness, is 
denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a gastrointestinal or digestive 
disorder, claimed as secondary to an undiagnosed illness, is 
denied.  


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection for PTSD, the Board 
observes that the VA has a further obligation to assist him 
in the development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464.  The 
veteran has presented medical evidence of a diagnosis of 
PTSD.  As noted, while there may be some issue as to whether 
such diagnoses are based on accurate or valid accounts of his 
stressor history, the veteran has, nonetheless, presented 
medical evidence establishing the required nexus between PTSD 
and his active service.  See Cohen, 10 Vet. App. at 128.  

As can best be determined from the veteran's service 
personnel and service medical records, he appears to have 
served with the "MAG 46 'DET C' 4th MAW FMF USMCR" as an 
aviation mechanic during Operation Desert Shield and 
Operation Desert Storm from January through March 1991.  He 
claims to have participated in the recovery of wreckage of 
downed U.S. aircraft, and that on at least one occasion, 
discovered the bodies of two pilots whom he claimed to know 
well.  In addition, as discussed in more detail above, the 
veteran claims to have been traumatized to some degree due to 
SCUD missile attacks in which there allegedly existed the 
possibility of chemical warfare.  

There is no indication of record that the veteran was ever 
involved in any sort of combat or that he or members of his 
unit were ever placed in a life-threatening situation.  
However, as he does have at least one diagnosis of PTSD 
rendered by a licensed physician which has been related to 
his active service, verification of the occurrence of the 
claimed stressors from the United States Center for the 
Research of Unit Records (USASCRUR) is required.  See 
38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 
91, 93 (1993).  

In addition, in the event that the alleged stressors are 
verified, competent medical evidence is required to link PTSD 
to the verified in-service stressor(s), and the veteran 
should then be scheduled to undergo a VA rating examination 
to properly evaluate any PTSD disability.  If the stressors 
are verified and the veteran is scheduled to undergo a rating 
examination, the examiners are requested to comment on the 
validity of previous diagnoses of PTSD in light of the 
evidence of record including subsequent rating examination 
reports and the veteran's demonstrated symptomatology.  It is 
therefore the opinion of the Board that in the event that the 
veteran's claimed stressors are verified, that the RO should 
refer the veteran's claims file to a panel of two VA board 
certified psychiatrists, to review the claims file, and all 
the medical evidence associated with it, in order to make 
those determinations.  

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
records of treatment pertaining to his 
alleged PTSD dated since the time of the 
last request for such information.  The 
RO should also inquire of the veteran the 
correct designation of any military unit 
with which he served while on active duty 
in Operation Desert Shield and Desert 
Storm.  

2.  The RO should attempt to verify the 
occurrence of the purported stressors, 
and to the extent possible, the facts and 
circumstances surrounding the deaths of 
any individuals the veteran is able to 
identify through the United States Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia, 22150-3197.  In addition, the 
RO is requested to attempt to determine, 
to the extent possible, the locations 
where any named individuals were killed 
in relation to the veteran's documented 
area(s) of operation at those specific 
times.  In this regard, the veteran's 
statements (or the RO's summary of the 
pertinent information contained therein), 
copies of the veteran's voluminous 
service personnel records, and a copy of 
his record of service (DD-214) should be 
forwarded to USASCRUR.  

3.  If and only if, after completing the 
above actions, the record contains 
evidence of a verified stressor, 
including any sort of stressor during 
combat, the veteran should be examined by 
a panel of two VA board-certified 
psychiatrists to determine the nature and 
extent of any psychiatric disorder, and 
to determine whether the veteran has 
PTSD.  If PTSD is not found, the 
examiners should so indicate.  If there 
are different psychiatric disorders, the 
panel should reconcile the diagnoses, and 
should specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
entire claims folder, and a copy of this 
REMAND must be made available to and 
reviewed by the examiners prior to the 
examinations.  The examiners are informed 
that any diagnosis reached should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  
If the veteran is found to have PTSD, the 
examiners are requested to identify the 
diagnostic criteria supporting the 
diagnosis.  Should PTSD be found, the 
examiners should report the circumstances 
of the veteran's independently verified 
stressors, and determine whether it is at 
least as likely as not that the diagnosed 
PTSD is related to service.  Only those 
stressors which have been independently 
verified may be used as a basis for 
establishing PTSD as related to service.  
A complete rationale for all opinions 
expressed should be included in the 
typewritten examination reports.  


3.  If applicable, and after the 
examinations have been completed, the RO 
should review the examination reports to 
ensure that they comply with the 
directives of this REMAND.  Any 
examination report failing to comply with 
the directives of this REMAND should be 
returned for necessary action.  

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



